RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5466-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALVIN TAYLOR,
a/k/a ALVIN TAYLOR, JR.,
DAVID SEEGERS, ALVIN
DAVIS, ALVIN JR., and
CALVIN TELLER,

     Defendant-Appellant.
________________________

                   Submitted February 14, 2022 – Decided March 8, 2022

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 17-01-0033.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Kaili E. Matthews, Deputy Attorney
                   General, of counsel and on the brief).
PER CURIAM

        Defendant Alvin Taylor appeals from his convictions after a jury trial for

second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1) (count one); first-

degree robbery, N.J.S.A. 2C:15-1 (count three); first-degree carjacking,

N.J.S.A. 2C:15-2(a)(1) (count four); first-degree aggravated sexual assault,

N.J.S.A. 2C:14-2(a)(6) (count five); and third-degree aggravated criminal

sexual contact, N.J.S.A. 2C:14-3(a) (count six). 1 He also appeals from his

concomitant aggregate sentence of forty-five years' imprisonment, subject to the

No Early Release Act (NERA), N.J.S.A. 2C:43-7.2. We affirm his convictions.

However, we remand for resentencing under State v. Torres, 246 N.J. 246

(2021), and for amendment of the judgment of conviction (JOC) to reflect that

the sentencing court imposed consecutive five-year periods of parole

supervision following defendant's release under NERA.

                                          I.

        We briefly summarize the facts derived from the record. L.R. 2 worked at

a "gentleman's club" in Passaic as a bartender and exotic dancer. Routinely, she



1
  The jury acquitted defendant of count two, third-degree terroristic threats,
N.J.S.A. 2C:12-3(b).
2
    We use initials to protect the identity of the victim. R. 1:38-3(c)(12).

                                          2                                    A-5466-18
would dance on stage and converse with patrons off-stage, "have a drink with

them, and then they would" tip her. Patrons were required to respect the dancers

and not touch them.

      On September 12, 2016, around 10:30 p.m., L.R. was waved down by a

patron, Jarrod Rodgers, 3 while dancing on-stage. After finishing her dance, L.R.

approached and conversed with Rodgers and described him as very polite and

respectful. She testified he "just really wanted to talk to me, and purchase me

[a] drink." While conversing, L.R. and Rodgers exchanged Instagram profiles.

      At some point during L.R.'s conversation with Rodgers, defendant

approached L.R., "yanked" her by her arm close to him and tried to kiss her. In

response, Rodgers "grabbed [her] back" and apologized to L.R. for defendant's

behavior. L.R. claims Rodgers stated, "I'm sorry my boy is wild, . . . I don't

know what the fuck is wrong with him."

      L.R. described defendant as "big," "stocky," and "dark skin[ned]." She

testified defendant "had a goatee or like a beard kind of thing going around his

chin, jaw and . . . mouth" and wore "a black and red hat, a white t-shirt," "a silver

chain or two," and "a big watch." L.R. claimed although the gentleman's club



3
  The record is unclear as to the correct spelling of Jarrod Rodgers's name. In
this opinion, we will refer to him as Rodgers.

                                         3                                    A-5466-18
had dim lighting, she could see defendant fairly well because "the strobe lighting

and stuff . . . [made] it bright in there."

      Throughout the rest of the night, defendant continuously tried to "grab"

L.R. and get her attention. At approximately midnight, Rodgers left the club,

but defendant remained at the club, along with "maybe" ten other customers. At

or about 2:20 a.m., defendant stopped L.R., and the two conversed for a few

minutes "face-to-face." Ten minutes later, L.R. was told to leave because the

club was closing. As L.R. left the club, she noticed defendant and the bartenders

arguing, alerting the club's security.

      Outside of the club, L.R. crossed the street to her car. While L.R. was

placing her bags in her backseat, which contained both L.R.'s cellular phone and

cash earned that night, defendant approached L.R. outside of her car. He asked

L.R. for a ride, claiming he had spent all his money at the club and did not have

a way home. In response, L.R. agreed to drive defendant home. She testified:

             I didn't see security there, I didn't see police, the police
             cars that are normally there, and I felt like . . . [I was]
             trapped. Like I was scared, I didn't . . . know what to—
             what to say. . . . I was scared to say—to say no, because
             he was just arguing with the bartenders, he had been a
             little bit aggressive toward me and other girls
             throughout the night, and I was there by myself with no
             one around me. And I don't know I . . . just felt like . . .
             it was in my car, . . . I was in control. Like if anything,
             I could tell him to get out, and . . . I would be fine.

                                              4                             A-5466-18
      When L.R. asked defendant where he wanted her to take him, defendant

merely responded "he was going to let [her] know." During the ride, defendant

introduced himself as "Bodi" and twice attempted to touch L.R.'s vagina. After

L.R. told defendant to stop the second time, "he got really mad" and told her

"where to go to drop him off." Defendant then instructed L.R. to drop him off

in a parking lot behind Triangle Village apartment complex in Paterson. When

L.R. attempted to drop defendant off "at the entrance of the parking lot, he

. . . told [her] to continue going up into a parking spot." Once L.R. parked the

car in the spot, however, defendant refused to leave her car and grabbed the key

from the ignition.

      L.R. testified she:

            [K]ept looking at the time and wondering why
            [defendant was] not trying to get out. He kept just
            trying to talk to me. And I was like all right, well, I got
            to go you know, your home, you know have a good
            night. And he told me no, that he didn't want to leave,
            he didn't want to get out.

            ....

                   . . . And I kept telling him that I had to go, and I
            needed—you know I had to go home. And he was
            saying no, that he wanted to hang out, that he wanted to
            like mess around and stuff. So, I'm telling him like no,
            I'm not like that. I got to go, you got to get out of my
            car, get out like go. And he didn't like that, . . . he says
            no. And he reaches over and he grabs the key from my

                                         5                                 A-5466-18
            ignition, and I start telling him like just give me my key
            back. And I'm arguing with him to get my key from his
            hand. I'm like give me my key back, give me my key.
            Just get out, just go, and he would not leave. And then
            he tells me to calm down before he knocks me the fuck
            out.

            ....

                   . . . I just—I remember asking him to go, just to
            please give me my key, to go, just to get out, like just
            to go. Just I wanted to go home, he could go, nothing
            was going to happen. And he told me no. And I asked
            why he was doing this to me? And he told me that if he
            didn't do it to me someone else was going to do it to
            me. And I told him that my boyfriend was going to call
            me. And he told me that if someone was going to call
            me, they would have called me already, that no one was
            looking for me.

      L.R. attempted to distract defendant to no avail. "[H]e told me . . . [t]o

stop playing around or stop messing around, that I was getting him mad."

Defendant then ordered L.R. to lift her shirt because he wanted to suck her

breast. He proceeded to suck her right breast. When he finished, he told L.R.

"he wanted her to perform oral sex on him," and would "beat" her if she refused.

      L.R. testified at that time, she knew she "had to remember things about

[defendant] if [she] ever wanted to catch him." At trial, L.R. testified when

defendant unbuckled his pants, she saw a circular tattoo "on the top of the side

of [defendant's] stomach." She also claimed defendant told L.R. about a new



                                        6                                 A-5466-18
tattoo on his chest, which he wanted her to rub Vaseline on. The record shows

defendant has "a basketball tattoo on his abdomen and a skull tattoo on his

chest."

      While L.R. performed oral sex on defendant, defendant grabbed L.R.'s bag

from the backseat and removed her cash. He then instructed L.R. "to get on top

of him" so they could have sex in the car. When L.R. attempted to distract

defendant, he told her she "was really starting to piss him off, and that [she] had

to have sex with him." In response, L.R. agreed to "get on top" but asked

defendant to remove his shirt first so she would not get her makeup on it. When

defendant lifted his shirt over his eyes, L.R. attempted to flee the car, but was

grabbed by defendant when she leaned back in for her bag, which still contained

her cellular phone.

      Defendant grabbed L.R.'s arm, pulled her close, and punched her twice

"real hard" in her left eye. After screaming, defendant began yelling at her "to

shut the fuck up, and get back in the car." L.R. agreed to get back in but when

defendant let go of her arm, she started running and "screaming at the top of

[her] lungs for help." L.R. testified she felt "this really big hit to [her] head,"

which "came again and again in the back of [her] head" and she fell to the ground

where defendant continued to hit her. When defendant stopped, he helped L.R.


                                        7                                    A-5466-18
back to her feet and instructed her to return to the car. Instead, L.R. "turned

around and . . . started running again . . . screaming for help." Defendant again

caught up to L.R. and again knocked her to the ground where he continued to

beat her.

      After a struggle, defendant got into L.R.'s car, turned it on, and shifted the

car into reverse to leave. L.R. attempted to grab onto the car to stop defendant

from driving away, but he shifted the car into drive and "took off." Defendant

dragged L.R. for approximately four to five seconds before she lost her grip.

The entire ordeal, from when L.R. first drove her car into the parking lot with

defendant to when he left alone with her car, spanned approximately twenty

minutes.

      When the police arrived in response to a 9-1-1 call from an unidentified

caller, L.R. gave them a description of defendant. She "told them that he was

wearing a black and red hat, a white shirt, a silver chain, a watch. He was a[n]

African/American man, big . . . ."      L.R. was transported to Saint Joseph's

University Medical Center, where she provided the police with "a small

statement" and a second description of defendant. She told them:

            [H]e was a black male about 200 pounds, he [w]as big.
            He had like a goatee or . . . like a mustache . . . . [She]
            told them what he was wearing[,] . . . a black and red


                                         8                                    A-5466-18
              hat, a white shirt, a silver chain, a watch, and that he
              . . . told [her] his name was Bodi.

L.R.'s injuries included: (1) an orbital fracture; (2) two broken bones in her right

forearm, which required complex surgery; and (3) cuts, scrapes, and bruising.

A DNA swab was taken from her right breast. She was distraught, confused,

and afraid.

      At or about 3:30 a.m., the police located L.R.'s car. Thirty minutes later,

Officer Peter Pogorzelski and Nero, a K-9 Belgian Malinois, reported to the

scene. Nero was able to pick up defendant's scent from L.R.'s car, but lost the

scent approximately a block-and-a-half from defendant's last known address.

      At the time of trial, Officer Pogorzelski had been Nero's handler for

approximately four years. Both Officer Pogorzelski and Nero: (1) "underwent

extensive nine-month academy training," based on the guidelines set forth by

the New Jersey Attorney General's Office; (2) "were certified to patrol for the

police department"; (3) recertified biannually; (4) trained on a weekly basis; and

(5) regularly attended seminars. Officer Pogorzelski and Nero have worked on

over 200 crime scenes.

      After leaving the hospital, L.R. reached out to one of her managers for

assistance in identifying defendant. L.R.'s manager instructed her to search for

a photograph of defendant on Instagram under the hashtag "striptostrip." L.R.

                                         9                                    A-5466-18
found four images of Rodgers "and the people who he was originally" with on

the night of September 12, 2016, including defendant. L.R. testified that in the

subject photograph, defendant was wearing "around his neck the silver chain,"

"his watch on his left hand," and "the black and red hat."

      A day or two after leaving the hospital, L.R. reached out to Rodgers on

Instagram to ask for "his help finding [defendant's] information, because [she]

believe[d] that they're friends." In response, Rodgers informed L.R. "he didn't

like know him, know him, but he knew him, and that he was going to try to help

[her] as best as he could." The next day, Rodgers forwarded L.R. a photograph

of defendant containing his name and date of birth, which L.R. immediately

recognized as her attacker. L.R. called the police to inform them she had located

the person who had assaulted her and provided them with defendant's full name

and date of birth and identified him as "Alvin Taylor." His last known address

was a few minutes' walk from where the offenses took place.

      On September 16, 2016, L.R. gave a statement to the police. She showed

them the photograph of Rodgers and defendant. The police proceeded to show

L.R. photographs of other men, but she "pretty much told them that they didn't

need to just give [her] a lineup. That [she] knew who attacked [her]." On




                                      10                                   A-5466-18
January 17, 2017, a Passaic County grand jury returned Indictment Number 17-

01-00033 against defendant.

      At a pre-trial hearing, Rodgers denied knowing L.R. or a dancer known as

"Journey," who is presumably L.R. He also did not recall the events which took

place on the evening of September 12, 2016, and denied knowing defendant.

Rodgers also denied sending the photograph of defendant to L.R. or having a

conversation with anyone at the club.

      Prior to trial on March 26, 2019, the trial court conducted a Rule 104

hearing 4 regarding the State's motion seeking to introduce testimony relating to

L.R.'s private photo identification of defendant. The court granted the State's

motion 5 but precluded the State from presenting evidence of L.R.'s identification


4
  "The court shall decide any preliminary question about whether a witness is
qualified, a privilege exists, or evidence is admissible." N.J.R.E. 104(a)(1).
5
  The trial court held L.R.'s testimony relating to her private photo identification
of defendant, including her interactions with Rodgers, was not inadmissible
hearsay, see Rule 801, because the testimony was not being offered "for the
truthfulness of its contents but only to show that the statement was, in fact, made,
and that [L.R.] took certain action as a result," (quoting Biunno, Weissbard &
Zegas, Current N.J. Rules of Evidence, cmt. 4 on N.J.R.E. 801 (2019)).
Although the trial court admitted L.R.'s testimony on this issue, the trial court
also held such testimony would be given a limiting instruction. When L.R.
testified before the jury, however, no limiting instruction was given, and none
was provided in the jury charge. Defendant, however, neither objected to its
omission at trial nor raises this issue on appeal. Therefore, the issue is waived.


                                        11                                    A-5466-18
of defendant through police procedures. 6 A memorializing order was entered

that day. On April 2, 2019, the trial court conducted a second Rule 104 hearing

relative to the State's motion to introduce expert testimony from Officer

Pogorzelski as Nero's dog handler and as to what Nero did during the tracking.

The State's motion was granted with the proviso that a limiting instruction would

be provided to the jury indicating the dog tracking evidence was not dispositive

of defendant's guilt or innocence. On April 4, 2019, defendant requested the

trial court provide an adverse inference jury instruction regarding the State's

decision not to call Rodgers as a witness in its case in chief. The court denied

defendant's motion and entered a memorializing order.

      At trial, the State's DNA forensic analyst testified the DNA swab of L.R.'s

right breast generated a partial Y-STR profile. 7 The DNA expert stated some of


See Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011) ("An
issue not briefed on appeal is deemed waived.").
6
   The trial court held evidence of L.R.'s police-initiated identification was
inadmissible because police procedures were not followed in respect of
defendant's identification. Therefore, the trial court limited L.R.'s identification
testimony to her private photo identification and in-court identification.
7
  Y-STR stands for short tandem repeat on the Y-chromosome. A DNA profile
is compared to the general population and analyzed to ascertain the frequency
of occurrence in the general population. Therefore, if you are looking for a male
DNA profile, the focus is on the Y chromosome, passed down from father to


                                        12                                    A-5466-18
the DNA may have been taken off by L.R.'s clothing or just not enough DNA

was deposited to allow for a full profile. Defendant's DNA profile matched the

partial Y-STR profile, "[h]owever, due to paternal inheritance . . . it [was]

expected that all [defendant's] paternal relatives" matched as well. On cross-

examination, the expert testified she expected the partial Y-STR profile would

be seen in one of every forty-four male African Americans. The jury rendered

its verdict on April 8, 2019.

      On June 11, 2019, the court sentenced defendant to twenty-five years'

imprisonment on count four, first-degree carjacking, and twenty-years'

imprisonment on count five, aggravated sexual assault. Both sentences were

subject to an eighty-five percent period of parole ineligibility under NERA. The

trial court dismissed count two, third-degree terroristic threats, and merged

counts one and three, second-degree aggravated assault and first-degree robbery

respectively, with count one, and count six, third-degree aggravated criminal

sexual contact, with count five. The court also sentenced defendant to Megan's

Law registration, N.J.S.A. 2C:7-1 to -19, and Parole Supervision for Life,

N.J.S.A. 2C:43-6.4, and it imposed the requisite fines and penalties.




son. See State v. Calleia, 414 N.J. Super. 143-52 (App. Div. 2010), rev'd on
other grounds, 206 N.J. 274 (2011).

                                      13                                  A-5466-18
      On appeal, defendant raises the following arguments:

            POINT I

            THE VICTIM'S PHOTO IDENTIFICATION OF
            DEFENDANT WAS IMPROPERLY ADMITTED.

            POINT II

            THE TRIAL COURT ERRED BY ADMITTING
            UNRELIABLE DOG TRACKING EVIDENCE.

            POINT III

            DEFENDANT WAS ENTITLED EITHER TO AN
            ADVERSE INFERENCE JURY INSTRUCTION, OR
            TO THE OPPORTUNITY TO ARGUE IN
            SUMMATION AS TO THE STATE'S FAILURE TO
            PRODUCE JARROD RO[D]GERS AS A TRIAL
            WITNESS.

            POINT IV

            THE AGGREGATE SENTENCE OF [FORTY-FIVE]
            YEARS SUBJECT TO [NERA] IS EXCESSIVE.

                                       II.

      Defendant argues the trial court erred by allowing L.R. to testify about her

out-of-court identification of defendant through the photograph she received

from Rodgers. Specifically, defendant argues the photograph identification

evidence was improperly admitted because: (1) "the trial court failed to conduct




                                      14                                    A-5466-18
a proper preliminary hearing," i.e., a Henderson 8 hearing; (2) "the State failed

to prove the evidence reliable"; and (3) "the circumstances of the identification

created a substantial likelihood of an irreparable misidentification." In response,

the State argues "L.R.'s identification of defendant was based on her own

memory and interactions with defendant and not that of a private actor." 9

      To obtain a Henderson hearing, a defendant first "must present evidence

that the identification was made under highly suggestive circumstances that

could lead to a mistaken identification." 10 Chen, 208 N.J. at 327. The principal


8
   State v. Henderson, 208 N.J. 208 (2011). A Henderson hearing is a
preliminary hearing with specific regard to the admissibility of a witness's
identification. See State v. Anthony, 237 N.J. 213, 218 (2019). It is more
commonly referred to as a Wade hearing. U.S. v. Wade, 388 U.S. 218 (1967);
see, e.g., Anthony, 237 N.J. at 218, 221; Henderson, 208 N.J. at 222; State v.
Chen, 208 N.J. 307, 310 (2011).
9
    The State claims L.R.'s identification of defendant was "through a
confirmatory identification." A "confirmatory identification" generally does not
require a Henderson hearing because it is not considered suggestive. State v.
Pressley, 232 N.J. 587, 592 (2018). "A confirmatory identification occurs when
a witness identifies someone he or she knows from before but cannot identify
by name." Id. at 592-93. The State argues defendant's identification was a
confirmatory identification because: (1) "L.R. had multiple encounters with
defendant"; (2) L.R. knew defendant's "street name," i.e., "Bodi"; and (3) L.R.
had already identified defendant in a photograph on Instagram.
10
   In Chen, our Court distinguished between the need for a preliminary hearing
regarding the admissibility of identification evidence involving suggestive
police conduct and private actor conduct. 208 N.J. at 326-28. Whereas a


                                       15                                    A-5466-18
concern regarding the admissibility of identification evidence involving private

actor conduct is reliability. Id. at 326. If the defendant satisfies his or her initial

burden, then the State must "offer proof to show that the proffered eyewitness

identification is reliable." Henderson, 208 N.J. at 289. The ultimate burden,

however, "remains on the defendant to prove a very substantial likelihood of

irreparable misidentification." Ibid.

      "[I]f after weighing the evidence presented [the] [trial] court finds from

the totality of the circumstances that defendant has demonstrated a very

substantial likelihood of irreparable misidentification, the court should suppress

the identification evidence." Ibid. Alternatively, "[i]f the evidence is admitted,

the court should provide appropriate, tailored jury instructions." Ibid. A "very

substantial likelihood of irreparable misidentification" is a difficult burden to

satisfy. See Chen, 208 N.J. at 328 ("In rare cases, . . . highly suggestive




defendant's burden in cases involving police action requires merely "some
evidence of suggestiveness," Henderson, 208 N.J. at 288; see also Anthony, 237
N.J. at 233 (holding a defendant is entitled to a Henderson hearing if police
procedures "are not followed and no electronic or contemporaneous, verbatim
written recording of the identification procedure is prepared"), cases involving
no police action "require a higher, initial threshold of suggestiveness[,] . . .
namely, some evidence of highly suggestive circumstances as opposed to simply
suggestive conduct," Chen, 208 N.J. at 327. The Court held this is the only
difference between the two tests. Ibid.


                                         16                                     A-5466-18
procedures that so taint the reliability of a witness' identification testimony will

bar that evidence altogether."). "[I]n most cases, identification evidence will

likely be presented to the jury" and "[i]t will remain the jury's task to determine

how reliable that evidence is, with the benefit of cross-examination and

appropriate jury instructions." Ibid.

      Defendant argues the trial court failed to conduct a proper Henderson

hearing. In addition, defendant argues "the trial court was obligated to consider

and weigh the various system and estimator variables detailed in [Henderson]"

when "[f]aced with the highly suggestive conduct of [Rodgers]," i.e., Rodger's

provision of defendant's "mugshot," name, "and the fact that he had been

incarcerated."

      During a Henderson hearing, a trial court is required to "evaluate relevant

system and estimator variables," 11 i.e., "the suggestive nature of the



11
   "System variables" are variables "within the control of the criminal justice
system." Henderson, 208 N.J. at 218 (emphasis added). "Estimator variables"
are variables "over which the legal system has no control," such as "lighting
conditions or the presence of a weapon." Ibid. (emphasis added). Here,
defendant's argument relies, in part, on the presence of "system variables" within
L.R.'s photo identification of defendant. Rather, the Court in Chen justified, in
part, the need for a higher, initial threshold of suggestiveness due to difficulties
in expecting private actors to "conform their behavior to police standards they
are unaware of." 208 N.J. at 326. As such, a trial court may not find "system


                                        17                                    A-5466-18
identification procedure," and consider the victim's "opportunity to view the

attacker before and during their struggle, her attentiveness, and the accuracy of

her initial description to the police, among other relevant factors." Chen, 208,

N.J. at 327, 329. The trial court may end the hearing, however, if the trial court

"finds from the testimony that [the] defendant's threshold allegation of

suggestiveness is groundless."       Id. at 327.     The threshold allegation of

suggestiveness is groundless if completely based on estimator variables. See

Henderson, 208 N.J. 290-91. Evidence of estimator variables is "reserved for

the jury." Id. at 291.

        But here, the trial court was not required to specifically weigh the various

system and estimator variables. The trial court was merely required to find

defendant's threshold allegation of suggestiveness to be groundless, Chen, 208

N.J. at 327, 329, which the court so found. First, the trial court considered L.R.'s

opportunity to view defendant, noting "she had ample opportunity to make

observations of [defendant] . . . in the bar while she was dancing[,] . . . doing

her rounds[,] . . . . [a]nd then while she was in the car with him right into the

end."     Second, the trial court considered the suggestive nature of the


variables" in a private photo identification absent the inclusion of police
conduct.


                                        18                                    A-5466-18
identification procedure, finding Rodgers "didn't suggest anything to her." The

court emphasized:

            [T]here was no testimony that [Rodgers] wrote this is
            the guy I was talking to, this was the guy that assaulted
            you, or—there was nothing said, but he sent her the
            photograph. And at that point, she recognized him or
            believed that was the man that attacked her.

                    So there's no taint there. There's no suggestive-
            ness.

Because the trial court determined defendant's threshold allegation of

suggestiveness to be groundless, the court was permitted to end the hearing

absent specific findings regarding the various system and estimator variables.

      Next, defendant argues the State failed to prove the evidence reliable.

"[T]estimony from [Rodgers] was the vital link supporting the identification.

Yet, [Rodgers] destroyed that link[] [when he] testif[ied] that he didn't know

L.R., had no memory of the events of September 12[,] he did not know the man

in the photo, and he did not send it to L.R." However, the State is only required

to prove the identification reliable if the defendant satisfies his or her initial

burden. Henderson, 208 N.J. at 289.

      We conclude, the trial court did not abuse its discretion in finding that

defendant had failed to show the identification was made under highly




                                       19                                   A-5466-18
suggestive circumstances. Consequently, the State was not required to prove

the evidence was in fact still reliable. Chen, 208 N.J. at 327.

      Finally on this point, defendant argues "the circumstances of the

identification   created    a   substantial   likelihood    of    an   irreparable

misidentification." "[T]he ultimate burden remains on the defendant to prove a

very substantial likelihood of irreparable misidentification." Henderson, 208

N.J. at 289. Defendant, however, does not specify how L.R.'s identification

created a substantial likelihood of an irreparable misidentification. "An issue

not briefed on appeal is deemed waived." Sklodowsky, 417 N.J. Super. at 657.

Defendant has waived this issue. Here, the record supports the trial court's

determination that L.R.'s out-of-court photo identification was admissible

because defendant failed to show L.R.'s identification created a substantial

likelihood of an irreparable misidentification.

                                       III.

      Next, defendant argues the trial court erred by admitting Officer

Pogorzelski's expert testimony on the techniques for using dogs to track suspects

and explained Nero's behavior while tracking defendant. Under Rule 702 "[i]f

scientific, technical, or other specialized knowledge will assist the trier of fact

to understand the evidence or to determine a fact in issue, a witness qualified as


                                       20                                    A-5466-18
an expert by knowledge, skill, experience, training or education may testify

thereto in the form of an opinion or otherwise." N.J.R.E. 701. Rule 702 "clearly

permits the admission of testimony regarding [dog] tracking [evidence]," so long

as "a foundation is first laid." State v. Wanczyk, 196 N.J. Super. 397, 403 (Law

Div. 1984), rev'd on other grounds, 201 N.J. Super. 258 (App. Div. 1985).

      In State v. Parton, adopting the trial court's "comprehensive analysis and

conclusions on the subject" from Wanczyk, we discussed the

            universally accepted prerequisites to the admission of
            testimony regarding dog tracking:

            1. The dog's handler must have sufficient knowledge,
            skill, training or experience to evaluate the dog's
            actions.

            2. Once qualified as an expert, the handler must give
            testimony about the particular dog used and that the dog

                  a. is of stock characterized by acute scent
                  and power of discrimination and that this
                  particular dog possessed those qualities;

                  b. was trained and tested and proved to be
                  reliable in the tracking of human beings;

                  c. was laid on a trail where circumstances
                  tended to show that the suspect has been,
                  or a track which circumstances indicated
                  was made by the suspect; and




                                      21                                  A-5466-18
                     d. followed the scent or track to or towards
                     the suspect's location and that the dog was
                     properly handled during tracking.

               3. After this foundation has been laid, the handler may
               testify as to what the dog did during the tracking and
               give his [or her] interpretation and opinion of the dog's
               actions.

               [Parton, 251 N.J. Super. 230 (App. Div. 1991)
               (emphasis added).]

      Before admitting the K-9 officer's testimony, the trial court must adhere

to Parton's analysis and ascertain if the officer's testimony qualifies for

admission as expert testimony.         If admitted, the jury should be properly

instructed as to the use to which it may put that expert testimony. See Model

Jury Charge (Criminal), "Expert Testimony" (rev. Nov. 10, 2003).

      Here, defendant never contended that dog handling and tracking was an

unfit subject for expert testimony and never disputed "Officer Pogorzelski's

ability to interpret [Nero]'s actions." Rather, defendant argues: (1) Nero was

an unreliable tracker due to his breed and inexperience; and (2) the probative

value of the dog tracking evidence was outweighed by its undue prejudice under

Rule 403. 12


12
    Defendant argues the probative value of the evidence "was extremely
limited," whereas the evidence was unduly prejudicial because "[t]he jury was


                                         22                                A-5466-18
      Nero is a Belgian Malinois, "a stock characterized by acute scent and

power of discrimination." Parton, 251 N.J. Super. at 233; see State v. Brewer,

875 S.W.2d 298, 301 (Tenn. Crim. App. 1993) 13 (upholding the admission of

testimony regarding dog tracking evidence where the dog was a Belgian

Malinois). Pogorzelski testified to the widespread and common use of Belgian

Malinois as tracking dogs.

      Here, Nero also possessed the necessary training and credentials to

indicate an acute scent, power of discrimination, and reliability. Nero: (1)

"completed nine months of training, completes continual training with his

handler on a monthly basis, and is certified biannually in accordance with the

Attorney General's requirements"; (2) has worked with Officer Pogorzelski at

over 200 crime scenes; and (3) there were several cases, approximately twenty-

six, "in which the dog successfully tracked suspects," Parton, 251 N.J. Super. at

234. A tracking dog's certification may be evidence of a dog's reliability. See

Florida v. Harris, 568 U.S. 237, 246 (2013) (opining on the reliability of scent




treated to the story of a classic manhunt." Any potential prejudice, however,
was reasonably abated by the trial court's limiting jury instructions on this
evidence.
13
   No New Jersey court has reviewed the issue of whether a Belgian Malinois is
of the stock characterized by acute scent and power of discrimination.

                                      23                                   A-5466-18
detection dogs, noting "evidence of a dog's satisfactory performance in a

certification or training program can itself provide sufficient reason to" find a

dog reliable); see also Attorney General Guidelines for K-9 Training Standards

and Qualification Requirements for the New Jersey Law Enforcement, § 2.3

(rev'd July 2002), available at https://www.state.nj.us/lps/dcj/agguide/k9_polic

y_2002.pdf (listing qualification requirement for law enforcement tracking

dogs).

      Defendant also argues the prejudicial value of the State's dog tracking

evidence outweighed its probative value because the State could not prove Nero

was in fact tracking defendant. In particular, defendant argues the street where

Nero lost the scent "was in the vicinity of . . . the address the police had on file

for [d]efendant. However, it was unclear whether [d]efendant was at [that

address] any time on September 13[]. Defendant was not arrested on September

13[] [and] was not subsequently arrested at [that address]," and therefore, since

Nero never actually led the police to defendant, the State's dog tracking evidence

lacked probative value under Rule 403. Again, we disagree.

      Under the Parton standard, Nero was not required to find defendant. For

admission of the tracking evidence, it was sufficient to prove that the dog

"followed the scent to or towards the suspect's location and that the dog was



                                        24                                    A-5466-18
properly handled during the tracking." 251 N.J. Super. at 234 (emphasis added).

In Parton, we explained that tracking evidence is, "at best, circumstantial and

corroborative evidence[,] which the jury is free to accept or reject." Id. at 235.

The State was not required to prove Nero found defendant nor that he was in

fact the person Nero was tracking; it was sufficient that Nero was a reliable

tracker and Officer Pogorzelski properly handled Nero during the tracking. See

id. at 233-34.

      Saliently, the trial court found Nero's tracking to be reliable, although not

conclusive, noting "[H]e's close enough under all the circumstances."

Moreover, the jury was free to accept or reject the fact that Nero tracked

defendant's scent approximately a block-and-a-half from defendant's last known

address. The success of tracking evidence goes to the weight of the evidence,

not its admissibility. The trial court did not abuse its discretion in admitting

Officer Pogorzelski's expert testimony relating to the State's dog tracking

evidence because the State did not need to conclusively prove Nero was in fact

tracking defendant.




                                       25                                    A-5466-18
                                         IV.

        Next, defendant argues the trial court erred by denying defendant an

adverse inference charge, i.e., a Clawans 14 charge, with relation to Rodgers or,

in the alternative, permission to mention Rodger's absence in summation. A

Clawans charge stems from the principle the failure of a party to produce a

witness "raises a natural inference that the party so failing fears exposure of

those facts would be unfavorable to him [or her]." 38 N.J. at 170. There are a

multitude of reasons, however, why a party may choose not to call a witness.

State v. Velasquez, 391 N.J. Super. 291, 307-08 (App. Div. 2007). A trial court

must exercise caution before granting a party's request for a Clawans charge and

must evaluate the party's reason for not calling the witness. Id. at 306-08; State

v. Hill, 199 N.J. 545, 562 (2009).

        Before granting a Clawans charge, the trial court must consider "all

relevant circumstances" and find:

              (1) that the uncalled witness is peculiarly within the
              control or power of only the one party, or that there is
              a special relationship between the party and the witness
              or the party has superior knowledge of the identity of
              the witness or of the testimony the witness might be
              expected to give; (2) that the witness is available to that
              party both practically and physically; (3) that the
              testimony of the uncalled witness will elucidate

14
     State v. Clawans, 38 N.J. 162 (1962).

                                         26                                 A-5466-18
            relevant and critical facts in issue [;] and (4) that such
            testimony appears to be superior to that already utilized
            in respect to the fact to be proven.

            [Hill, 199 N.J. at 561-62 (alteration in original)
            (quoting State v. Hickman, 204 N.J. Super. 409, 414
            (App. Div. 1985)).]

A Clawans charge "is proper only when it can be said 'with reasonable assurance

that it would have been natural for a party to have called the absent witness but

for some apprehension about his testimony.'" Velasquez, 391 N.J. Super. at 306

(quoting Burgess v. U.S., 440 F.2d 226, 237 (D.C. Cir. 1970)).

      A party requesting a Clawans charge, or seeking approval to make

comments in summation, must make it clear to the trial court and opposing

counsel "at the close of his [or her] opponent's case, of his [or her] intent to so

request and demonstrating the names or classes of available persons not called

and the reasons for the conclusion that they have superior knowledge of the

facts." Clawans, 38 N.J. at 172; State v. Carter, 91 N.J. 86, 128 (1982) ("The

same practice should be followed if comments are to be made in summation.").

This process allows the opposing party the option of calling the witness or

demonstrating to the court the reason for the decision not to do so and the court

can then determine whether an adverse inference charge is warranted. Clawans,

38 N.J. at 172.


                                       27                                    A-5466-18
      As the trial court correctly found, a Clawans charge was improper here

because: (1) defendant's request was made "after both parties [had] rested"; (2)

Rodgers's testimony during the Rule 104 hearing "does not offer superior

knowledge or superior testimony to anyone else"; and (3) the State's reliance on

defense counsel's promise it "was not going to seek a Clawans charge." 15 Our

careful review of the record reveals no error.

      The absence of a timely request for a Clawans, charge is a sufficient basis

to reject defendant's arguments.     Defendant was not entitled to either the

requested adverse inference charge or to argue about Rodger's absence from trial

based on the State's decision not to call him as a witness. We can fairly glean

from the record that Rodgers was not "particularly within the control or power"

of the State.   Defendant was aware of Rodger's identity and could have

subpoenaed him as a witness. A witness who is available to both parties but was

not called to testify "preclude[s] the raising of an inference against either." Id.

at 171.




15
   Defense counsel claimed he had not intended to "hid[e] the ball" but the
respective conversation with the State had been earlier that day and it had not
been defendant's intent to pursue a Clawans charge, at the time, but rather a
model jury charge that was "similar to a Clawans charge."

                                       28                                    A-5466-18
      In addition, the record contains no evidence that Rodger's testimony

would neither have "elucidate[d] relevant and critical facts in issue" nor would

have been "superior" to L.R.'s testimony because he testified at the relevant Rule

104 hearing and did not recall what occurred. See Hill, 199 N.J. at 561-62.

Indeed, at the start of the relevant Rule 104 hearing, the State instructed both

the trial court and defense counsel "regardless of what [Rodgers] will say in

court," it was the State's position "that [L.R.] herself is the credible party." The

record shows the State "submitted several memorandums" regarding Rodgers

emphasizing the fact that he had been uncooperative. And, defense counsel had

the opportunity to cross Rodgers during the Rule 104 hearing, to no better. "And

am I correct—or did I correctly understand you that you remember the event of

going out clubbing with your buddies, but you don't really remember much, if

anything, about that—the details of what took place that night?"

      Moreover, Rodgers's testimony during the relevant Rule 104 hearing

provided the trial court with a reason the State would not call Rodgers other than

"some apprehension about his testimony." Velasquez, 391 N.J. Super. at 306

(quoting Burgess, 440 F.2d at 237). "He[] refus[ed] to answer questions. If [the

State] did put him on the stand, [we] would then be in a precarious situation to

disclose things that he told my investigators . . . . [a]nd [the State] think[s] that



                                        29                                    A-5466-18
he's entitled to have those kept private." We are satisfied the State provided a

genuine reason why it would not call Rodgers other than "some apprehension

about his testimony." Ibid. (quoting Burgess, 440 F.2d at 237).

      Importantly, defendant concedes "he was late in asking for an adverse

inference or mention of such in summation." Defendant had known since the

relevant Rule 104 hearing that the State did not intend to call Rodgers to the

stand. Because defendant has no excuse for his late request for the Clawans

charge, we review the record under the plain error standard for an error "clearly

capable of producing an unjust result." State v. Whitaker, 200 N.J. 444, 465

(2009) (quoting R. 2:10-2). "Not any possibility of an unjust result will suffice

as plain error, only 'one sufficient to raise a reasonable doubt as to whether the

error led the jury to a result it otherwise might not have reached.'" State v.

Coclough, 459 N.J. Super. 45, 51 (App. Div. 2019) (quoting State v. Macon, 57

N.J. 325, 336 (1971)). It is apparent the jury determined the evidence admitted

at trial, even without testimony from Rodgers, was sufficient to eliminate

reasonable doubt that defendant committed the charged offenses.

                                       V.

      Finally, defendant argues the sentencing court's aggregate forty-five-year

sentence with thirty-eight years and four months of parole ineligibility was


                                       30                                   A-5466-18
excessive. 16 State v. Bolvito, 217 N.J. 221, 228 (2014) (requiring the appellate

court to remand a sentencing where "'the application of the guidelines to the

facts' of the case 'shock[s] the judicial conscience.'" (alteration in original)

(quoting State v. Roth, 95 N.J. 334, 364-65 (1984))); Torres, 246 N.J. at 272

(noting the appellate court employs "the general shock-the-conscience standard

for review of the exercise of . . . consecutive-versus-concurrent sentencing.").

Defendant does not contend the sentencing court violated the sentencing

guidelines or that the findings of aggravating and mitigating factors, N.J.S.A.

2C:44-1(a)-(b), were not based upon competent credible evidence in the record.

Rather, defendant contends: (1) the "Yarbough 17 factors militate against

consecutive sentencing"; and (2) "[p]rior criminal history is not an appropriate

Yarbough factor."



16
   On May 11, 2021, while this appeal was pending, our Court issued its decision
in Torres, which addresses the standards for imposing consecutive sentences.
See 246 N.J. at 268-73. The Court held that "essential to a proper Yarbough
sentencing assessment" is "[a]n explicit statement, explaining the overall
fairness of a sentence imposed on a defendant for multiple offenses in a single
proceeding or in multiple sentencing proceedings." Id. at 268 (citing State v.
Yarbough, 100 N.J. 627 (1985)).
17
   100 N.J. at 643-44, superseded by statute in part, N.J.S.A. 2C:44-5(a), as
recognized in State v. Cuff. 239 N.J. 321, 348 n.4 (2019) (noting the statute's
elimination of a sixth factor originally set forth in Yarbough, which set an outer
limit on the overall cumulation of consecutive sentences).

                                       31                                   A-5466-18
Our Court directed sentencing judges to consider the following factors:

      (1) there can be no free crimes in a system for which
      the punishment shall fit the crime;

      (2) the reasons for imposing either a consecutive or
      concurrent sentence should be separately stated in the
      sentencing decision;

      (3) some reasons to be considered by the sentencing
      [judge] should include facts relating to the crimes,
      including whether or not:

            (a) the crimes and their objectives were
            predominantly independent of each other;

            (b) the crimes involved separate acts of violence
            or threats of violence;

            (c) the crimes were committed at different times
            or separate places, rather than being committed
            so closely in time and place as to indicate a single
            period of aberrant behavior;

            (d) any of the crimes involved multiple victims;

            (e) the convictions for which the sentences are to
            be imposed are numerous;

      (4) there should be no double counting of aggravating
      factors; [and]

      (5) successive terms for the same offense should not
      ordinarily be equal to the punishment for the first
      offense . . . .

      [Torres, 246 N.J. at 264 (quoting Yarbough, 100 N.J. at
      643-44).]

                                32                                 A-5466-18
"The Yarbough factors are qualitative, not quantitative; applying them involves

more than merely counting the factors favoring each alternative outcome." Cuff,

239 N.J. at 348.

      Sentencing judges should "be mindful that aggravating and mitigating

factors and Yarbough factors, as well as the stated purposes of sentencing in

N.J.S.A. 2C:1-2(b), in their totality, inform the sentence's fairness." Torres, 246

N.J. at 272. The judge "must explain [his or her] decision to impose concurrent

or consecutive sentences in a given case" because "[a] statement of reasons is a

necessary prerequisite for adequate appellate review of sentencing decisions."

Cuff, 239 N.J. at 348 (second alteration in original) (quoting State v. Miller, 108

N.J. 112, 122 (1987)).

      The court determined that the sentences on counts four and five were to

run consecutively and placed its reasons for imposing consecutive terms on the

record:

            [T]he reasons, that I gave the consecutive term are, . . .
            I found that . . . there were three separate and distinct
            violent acts that occurred on the day in question.
            Number one, there was a sexual assault where he forced
            her to perform oral sex on him. Two, a second and . . .
            separate and distinct offense of aggravated assault
            where he beat her pretty badly. And then another
            separate and distinct offense, and that was when he
            went to take the car and commit the car jacking. That
            was a separate and distinct offense also.

                                       33                                    A-5466-18
                     In addition, because of his prior record I felt that
              . . . was another factor to consider in . . . conjunction
              with those other . . . reasons for the consecutive
              sentence.

      The sentencing court did not adequately explain its reasons for imposing

consecutive sentences and we are constrained to remand for resentencing. While

this appeal was pending, our Court issued its opinion in Torres, which addresses

the standards for imposing consecutive sentences. See 246 N.J. at 268-73. Here,

the court imposed consecutive sentences but erred by considering defendant's

prior record as a basis for the imposition of consecutive sentences.          The

sentencing court also failed to provide a statement addressing the overall

fairness of the sentence required by the Court in Torres. In addition, the court

found aggravating factors three, the risk that defendant will commit another

offense, N.J.S.A. 2C:44-1(a)(3); six, the extent of defendant's prior criminal

record and the seriousness of the offenses of which defendant has been

convicted, N.J.S.A. 2C:44-1(a)(6); and nine, the need for deterring defendant

and others from violating the law, N.J.S.A. 2C:44-1(a)(9). No mitigating factors

were found.

      A court may not rely on a defendant's prior record when imposing a

consecutive sentence. The Yarbough factors specifically include "there should

be no double counting of aggravating factors." Torres, 246 N.J. at 264 (quoting

                                         34                                 A-5466-18
Yarbough, 100 N.J. at 643-44); see also Miller, 108 N.J. at 122 ("[F]actors relied

on to sentence a defendant to the maximum term for each offense should not be

used again to justify imposing those sentences consecutively.").

      In the matter under review, the court erred by relying upon defendant's

prior record when imposing consecutive sentences and by double counting

aggravating factors three and six. Specifically, the court found:

            [T]he following aggravating factors. Number [three],
            the risk that . . . defendant will commit another offense.
            That's clear by his prior record. Number [six], the
            extent of his prior criminal record and the seriousness
            of it. Again, I'm noting that he's certainly not been
            rehabilitated by any way, shape or form. And number
            [nine], the need to deter . . . defendant and others from
            violating the law.

            [(Emphasis added).]

      Therefore, we conclude the sentencing court abused its discretion by

imposing consecutive sentences because the sentencing guidelines were

violated. See Bolvito, 217 N.J. at 228 (requiring the appellate court to remand

a sentence where "the sentencing guidelines were violated" (emphasis added)).

As a result, a remand for resentencing is required. We also direct the sentencing

court on remand to correct the JOC to reflect that the court imposed consecutive

five-year periods of parole supervision following defendant's release under

NERA. Nothing in this opinion shall be interpreted as expressing an opinion on

                                       35                                   A-5466-18
whether consecutive sentences should be imposed on remand. The trial court

shall address the issue on remand, make a decision in accordance with the

applicable legal standards, and make findings of fact and conclusions of law

supporting its decision.

      Affirmed in part, reversed in part, and remanded for resentencing in

accordance with this opinion. We do not retain jurisdiction.




                                     36                               A-5466-18